Citation Nr: 1440993	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-18 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for Type 2 diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for facial neuropathy, to include as secondary to Type 2 diabetes mellitus.

3.  Entitlement to service connection for diabetic retinopathy, to include as secondary to Type 2 diabetes mellitus.

4.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to Type 2 diabetes mellitus.

5.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to Type 2 diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to Type 2 diabetes mellitus.

7.  Entitlement to service connection for hypertension, to include as secondary to Type 2 diabetes mellitus.

8.  Entitlement to service connection for hepatitis.

9.  Entitlement to service connection for a disorder manifested by asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The appellant had active service from April 1967 to January 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified to the Board by the Portland, Oregon RO.

In June 2014, the appellant attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.

A review of the appellant's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.

The following issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): entitlement to service connection for coronary artery disease and residuals of a stroke, to include secondary to herbicide exposure; as well as a claim to reopen the issue of entitlement to service connection for prostate cancer, to include secondary to herbicide exposure.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claims can be properly adjudicated.

The appellant contends his Type 2 diabetes mellitus is due to Agent Orange exposure while in service.  Specifically, he alleges boots on the ground service in Vietnam as a classified code courier for a few weeks prior to beginning his assignment aboard the USS Kearsarge in 1967.  Personnel records indicate he served aboard the USS Kearsarge, in pertinent part, from October 12, 1967 to March 28, 1968.  Prior this period of service aboard the USS Kearsarge, he was on leave and transit status from August 19, 1967 to November 15, 1967.  The appellant alleges that during this term he carried classified documents into bases in the Republic of Vietnam.  Accordingly, the RO should request all pertinent records, to include ship logs and pay records in an attempt to verify his contentions.  

Given that the appellant is also contending that his facial neuropathy, diabetic retinopathy, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, erectile dysfunction, and hypertension are all secondary to his diabetes, these claims are inextricably intertwined and cannot be adjudicated prior to his Type 2 diabetes claim.  In addition, the appellant contends his hepatitis is due to his diabetes medication; therefore, the Board will defer adjudication of the hepatitis claim pending completion of the development for diabetes as outlined above.

As for his asbestos claim, a March 2011 VA examination report concluded there was insufficient evidence to warrant a diagnosis of asbestosis.  The Board finds the examination report to be inadequate as the examiner did not address the etiology of the appellant's prior diagnosis of asbestosis during the pendency of his claim, as reflected in a July 2010 and a March 2011 VA treatment note.  An addendum opinion is needed to provide an opinion addressing the etiology of the disorder previously diagnosed.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Defense Finance and Accounting Services and any other appropriate records repository and request the appellant's leave and pay records from August through December 1967 and associate them with the claims file.  The Board is particularly interested in securing any payroll record which may show the location of the disbursing office that paid the appellant during this term, and the appellant's receipt of hostile fire pay.  Attempts to secure the appellant's leave and pay records should be clearly documented in the file, along with any negative responses.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Make appropriate efforts to obtain and review ship log or any other pertinent record from the USS Kearsarge dating between August 19 and November 15, 1967 for evidence of the appellant being temporarily detached from the command.  Attempts to secure these records should be clearly documented in the file, along with any negative responses.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Refer the appellant's claims file to the March 2011 VA examiner for an addendum opinion.  The examiner must review the Veteran's claims folder and electronic records in Virtual VA and VBMS.  The examination report should indicate that these files were reviewed.  After reviewing the record, the examiner should determine whether it is at least as likely as not, i.e., is there a 50 percent or greater probability, that any prior diagnosis of asbestosis as noted in July 2010 and March 2011 VA treatment notes, are related to his asbestos exposure in service.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded, to include any information that will help identify the unit he was assigned to while purportedly serving in Vietnam.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



